Citation Nr: 1706832	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a tracheostomy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for acid reflux, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1967 to January 1969. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to service connection for tracheostomy and acid reflux.  These issues were previously remanded by the Board in July 2011 and June 2016 for further development.

The Board notes that the Veteran's former attorney withdrew representation in September 2015, and no other representative has been appointed; therefore, the Veteran is unrepresented at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims for entitlement to service connection for residuals of a tracheostomy and acid reflux.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In a September 2016 VA opinion, the examiner determined that, based on his review of the medications the Veteran takes, including the doses/types and review of pharmacologic literature in conjunction with the Veteran's history, that the Veteran's gastrointestinal (GI) disorders/ acid reflux is less likely than that any medication of medications prescribed for service connected disabilities result in any aggravation of any current GI disorders, acid reflux, respiratory or nasal disorders, or complications of tracheostomy.

The Board acknowledges that the September 2016 VA examiner provided an adequate opinion on whether the medications for the Veteran's service-connected disabilities aggravated his acid reflux and residuals of tracheostomy.  However, VA regulations pertaining to secondary service connection also require a determination of whether the Veteran's claimed disabilities are proximately due to his service-connected disabilities.  See 38 C.F.R. § 3.310 (2016).  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the September 2016 VA examination (or another appropriate examiner if unavailable) for an addendum.  Based on the review of the record and in light of the September 2016 VA examiner's previous findings, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorders, to include acid reflux, and any respiratory or nasal disorders, to include residuals from tracheostomy, are due to medication or medications prescribed for service-connected disabilities.

The examiner should explain the medical basis for the conclusions reached. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issues a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




